911 F.2d 1145
FEDERAL DEPOSIT INSURANCE CORPORATION, In Its CorporateCapacity, and Richard E. Anderson, As SubstituteTrustee, Plaintiffs-Appellants,v.E.R. RIGATTI, Defendant-Appellee.
No. 89-1730.
United States Court of Appeals,Fifth Circuit.
Sept. 19, 1990.Rehearing Denied Oct. 18, 1990.

T. Ray Guy, David F. Hunt, Stephen E. Fox, Jenkens & Gilchrist, Dallas, Tex., for plaintiffs-appellants.
Bryan H. Hall, Randy Lee, Richard, Lee, Rowley & Cobb, El Paso, Tex., for defendant-appellee.
Appeal from the United States District Court for the Western District of Texas;  Lucius D. Bunton, Judge.
Before GOLDBERG, GEE and WILLIAMS, Circuit Judges.
GEE, Circuit Judge:


1
The FDIC appeals the district court's grant of summary judgment in favor of Mr. Rigatti.  The facts and procedural history involved in this case are fully set forth in FDIC v. Midland West Corporation, 911 F.2d 1141.  In light of our opinion in that case, we REVERSE the summary judgment granted to Mr. Rigatti and REMAND this case to the district court for further proceedings.


2
REVERSED and REMANDED.